


Exhibit 10.34


Summary of Director and Executive Officer Compensation Arrangements


In addition to the compensation arrangements filed as other exhibits to this
annual report, EnPro Industries, Inc. (the “Company”) has the following
compensation arrangements with its directors and named executive officers.


Compensation Arrangements for Directors


The Company has an arrangement to pay non-employee members of the Company’s
board of directors compensation for their service on the board. Effective for
2016, each non-employee member of the Company’s board of directors receives an
annual retainer of $165,000, $75,000 of which is paid in cash and $90,000 of
which is paid in phantom shares of our common stock upon the director’s
termination of service as a director. The non-executive chairman of the board
receives an additional quarterly fee of $11,875 for his service in that capacity
and for his service as chairman of the Nominating and Corporate Governance
Committee, the chairman of the Audit and Risk Management Committee receives an
additional annual fee of $15,000, and the chairman of the Compensation and Human
Resources Committee receives an annual fee of $12,000.


Compensation Arrangements for Named Executive Officers


The Company’s chief executive officer and its other most highly compensated
executive officers based on 2015 base salaries and bonuses (such five
individuals, the “named executive officers”), are all “at-will” employees who
serve at the pleasure of the board of directors. The board of directors sets the
annual base salary for each of the named executive officers and has the
discretion to change the salary of any of the officers at any time. Effective
for 2016, the annual base salaries for the named executive officers are as
follows:
Named Executive Officer
Base Salary
Stephen E. Macadam
$850,000
J. Milton Childress II
$375,000
Kenneth D. Walker
$420,000
Jon A. Cox
$345,000
Marvin A. Riley
$310,000





